Citation Nr: 0523487	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-12 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  Medical records show a diagnosis of PTSD in an April 
1999 report, however this diagnosis appears to have been 
erroneously based on Vietnam service.  

The veteran claims a number of stressors said to have caused 
PTSD.  One stressor he testified about in his April 2005 
hearing was an incident shortly after he arrived in Guam 
around late 1958, early 1959, when a marine gate guard shot 
himself in the head in close proximity to the veteran.  He 
indicated that this took place at the Naval Training Center 
on Guam.  He testified that he was interviewed by the 
military police after this incident.  He indicated that the 
only other stressful incident that took place in Guam was 
getting beaten up by Marines, but noted there was no report 
of this incident.  

He testified that after serving in Guam, he was stationed 
onshore for 9 months in Hawaii serving at Camp Smith under 
CINPAC and while there he saw a friend's roomate bleeding and 
apparently dead on his cot with his wrists slashed.  He 
indicated that the Naval Investigative Service investigated 
this incident.  No date was given as to when this took place.  

Thereafter, he was assigned to the U.S.S. Hull, where he was 
again a witness to a suicide by gunshot.  He indicated that 
the sailor who shot himself was on a nearby ship, the U.S.S. 
Rogers and they were both on deck watch.  He testified that 
this took place around the middle of 1960.  He testified that 
he wrote a report on this incident and submitted it to the 
ship's log.  Finally, he testified that he witnessed a chief 
petty officer lost at sea in a "highline" accident when the 
individual was being transferred via a roped chair between 
two ships.  No date was given as to when this took place, but 
indicated that the incident took place between the U.S.S. 
Oriskany, an aircraft carrier and a supply ship.  The 
veteran's ship, the U.S.S. Hull was nearby guarding the 
vicinity and the veteran was on guard detail, when he saw the 
accident.  

Although there are service personnel records associated with 
the claims file, which verify his service in Guam in late 
1958, with CINCPACFLT from around May 1959 to March 1960 and 
with the U.S.S. Hull after March 1960 to around May 1961, no 
real attempt appears to have been made to verify the claimed 
stressors.  It is not also clear that the complete service 
personnel records have been obtained.  

Accordingly, in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must ask the veteran to 
further clarify the approximate dates in 
which he saw the individual who had 
slashed his wrists in his cot while he 
was with CINPAC in Camp Smith, in Hawaii.  
He should also clarify the approximate 
dates in which he witnessed the man lost 
at sea during a transfer between the 
U.S.S. Oriskany and a supply ship, during 
a time when he was aboard the U.S.S. 
Hull.  The veteran should be advised to 
request that his representative send to 
the AMC any supporting evidence in his 
possession pertaining to the veteran's 
duty assignments on the U.S.S. Hull, and 
any pertinent ships logs, duty 
assignments, command history and 
pictures.

2.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and obtain the veteran's complete 
personnel records and duty assignments, 
or verification that complete records 
have already been sent.  

3. Thereafter, the VBA AMC should contact 
the National Archives and Records 
Administration (NARA), and request copies 
of the records such as ships logs, duty 
assignments, command history, morning 
reports, operational reports, lessons 
learned statements, or any other 
information pertinent to the Naval 
training center in Guam in late 1958 
early 1959, CINCPACFLT from between May 
1959 to March 1960 and the U.S.S. Hull 
from March 1960 to around May 1961.   The 
incidents of particular interest include 
the alleged gunshot suicide of a Marine 
guard at the Naval Training Center in 
Guam between late 1958 and early 1959; 
and the alleged gunshot suicide in the 
middle of 1960 by an individual on the 
U.S.S. Rogers, said to be recorded in the 
U.S.S. Hull's ship's logs.  If the 
veteran further clarifies the dates of 
the alleged suicide by wrist cutting at 
Camp Smith under CINPAC and the man 
overboard incident during a transfer 
between the U.S.S. Oriskany and a supply 
ship, during a time when he was aboard 
the U.S.S. Hull, verification these 
incidents should also be further 
attempted. 

4.  Thereafter, and only if any claimed 
stressors are verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD if present.  The examiner 
should provide an opinion on the 
following: 

a.  Does the veteran have PTSD?

b.  If PTSD is diagnosed, the examiner 
should consider only the verified 
stressors.  After consideration of these 
stressors, the examiner should explain 
whether this satisfies  the criteria to 
support a diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures. The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the BVA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


